771 N.W.2d 725 (2009)
GHD OPERATING, L.L.C., d/b/a Chem Strip Company, Plaintiff-Appellee,
v.
EMERSON-PREW, INC., and Bruce Lys, Defendants-Appellants, and
St. Paul Property & Casualty, Defendant.
Docket No. 138892. COA No. 278857.
Supreme Court of Michigan.
September 11, 2009.
Prior report: 2009 WL 249399.

Order
On order of the Court, the application for leave to appeal the February 3, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.